 
 
I 
108th CONGRESS
2d Session
H. R. 4609 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2004 
Mr. Meehan introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to modify the definition of the United States for the purposes of the prohibition against torture. 
 

1.Short titleThis Act may be cited as the Torture Accountability Act. 
2.Definition of United StatesSection 2340(3) of title 18, United States Code, is amended to read as follows: 
 
(3)United States means the several States of the United States, the District of Columbia, and the commonwealths, territories, and possessions of the United States..  
 
